ORDER
PER CURIAM.
The defendants appeal the trial court’s judgment that found that certain real property was part of a public road under section 228.190 RSMo.2000. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and an opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).